Citation Nr: 0100298	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  95-02 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a temporary total rating pursuant to 
38 C.F.R. § 4.30 based on a period of convalescence following 
surgery in September 1992. 

2.  Entitlement to an increased rating for ganglionectomy, 
right wrist, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel



INTRODUCTION

The veteran had active military service from August 1970 to 
August 1972.

This matter arises from a June 1993 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the benefits sought on 
appeal.  The case has been referred to the Board of Veterans' 
Appeals (Board) for resolution.

The Board notes that the veteran was scheduled for an RO 
hearing in January 1995.  He failed to appear for the hearing 
without explanation.  He has not requested that his hearing 
be rescheduled and his request is deemed withdrawn.  The 
Board will proceed with appellate review of the record as it 
stands.   


FINDINGS OF FACT

1.  In September 1992, the scapho-lunate and triquetro-
capitate joints of the veteran's right wrist were fused to 
repair injury sustained in 1990, and a neuroma was removed 
from the right ulnar nerve.

2.  The veteran was required to remain in a cast for 
approximately 4 months to immobilize his wrist because of the 
carpal fusion. 

3.  The veteran's immobilization and convalescence was due to 
the surgical fusion procedure and was not required for 
excision of the neuroma.

4.  The veteran's immobilization and convalescence was not 
related to the veteran's service-connected ganglionectomy.

5.  The residuals of the right wrist ganglionectomy are 
productive of subjective complaints of pain without objective 
evidence of tenderness or pain to palpation or limitation of 
motion of the affected part.
CONCLUSIONS OF LAW

1.  The criteria for a temporary total rating based upon the 
provisions of 38 C.F.R. 
§ 4.30 for a period of convalescence following surgery in 
September 1992 have not been met.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 4.30 (2000).

2.  The schedular criteria for a disability rating in excess 
of 10 percent for a right wrist ganglionectomy have not been 
met.  38 U.S.C.A. §§ 1155, Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §  
4.118, Diagnostic Codes 7819-7804, 7805 (2000).


REASONS AND BASES FOR FININGS AND CONCLUSIONS

I.  Temporary Total Rating under 38 C.F.R. § 4.30

The veteran asserts that his right wrist surgery in September 
1992 resulted in an extended period of convalescence as 
manifested by immobilization of his wrist for more than four 
months, which entitles him to benefits under the provisions 
of 38 C.F.R. § 4.30.

The pertinent provisions of 38 C.F.R. § 4.30 state that: A 
total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge or 
outpatient release that entitlement is warranted for 
treatment of a service-connected disability that resulted in 
surgery requiring at least one month of convalescence, or for 
surgery with severe postoperative residuals such as 
therapeutic immobilization of one major joint or more, or 
immobilization by cast, without surgery, of one major joint 
or more.  38 C.F.R. § 4.30(a).  

A review of the record reveals that the veteran underwent a 
surgical procedure in September 1992 which resulted in fusion 
of the scapholunate triquetrum capitate of the right wrist 
and excision of a neuroma of the dorsal sensory branch of the 
ulnar nerve.  A copy of the hospital discharge summary noted 
that the veteran injured his right wrist in December 1990, 
and since then had reinjured his right wrist multiple times.  
He reported constant pain which had not decreased with 
conservative treatment.  

VA outpatient records from April 1991 through April 1992, 
show that the veteran was in treatment for his right wrist 
pain.  The records show that in April 1991, the veteran was 
evaluated by electromyography to rule out a right hand 
injury.  The study was compatible with axon loss and 
demyelination of right dorsal cutaneous nerve, with clinical 
correlation strongly recommended.  A bone scan performed in 
June 1991 noted mild degenerative joint disease in the right 
wrist.  The veteran was treated with a splint and subsequent 
cast.  In July 1991, he presented to a VA emergency room with 
a short arm cast, and complaints of pain and swelling of the 
right wrist.  He stated that he had torn the ligaments of his 
wrist in January, and his arm had been casted just two weeks 
earlier.  The veteran's cast was partially relaxed and he was 
referred back to the hand clinic.  A final VA outpatient 
record of April 1992 noted that the veteran had had 
occupational therapy since March 1991, nerve blocks, and a 
myriad of treatment for his right wrist pain, but he 
continued with chronic pain.  The clinician noted that 
prolonged evaluation failed to identify any further treatable 
pathology and the veteran was referred for vocational 
planning.  

In August 1992, the veteran sought private medical attention, 
and surgery was performed on his right wrist in September 
1992.  He maintains that the surgical fusion of his right 
wrist was related to his service-connected right wrist 
disability, and that he should be paid benefits for the 
extended recovery period.  However, as is apparent from the 
evidence of record, the veteran sustained at least one, and 
perhaps several intercurrent injuries to his right wrist that 
resulted in the surgical fusion, none of which is related to 
the service-connected ganglionectomy or laceration.  Indeed, 
the September 1992 hospital discharge summary, subsequent to 
the right wrist fusion, noted a December 1990 work injury as 
the cause for the surgery.  Moreover, the RO received 
correspondence dated in January 1993 requesting records for 
the veteran, who was claiming a right wrist injury related to 
a period of Federal civilian employment at the United States 
Postal Service (USPS).  In May 1994, the RO received further 
correspondence noting that the veteran had claimed benefits 
for a work injury, specifically, excision of a right ulnar 
nerve neuroma and carpal instability and triquetrum capitate 
fusion.  

In January 1997, subsequent to a Board remand, the RO 
requested information from the veteran regarding his work-
related injury.  While the veteran had testified before the 
Board in August 1992, that he had not injured his wrist since 
service, the records associated with the claims file 
indicated otherwise.  In February 1997, the veteran responded 
to the RO's request and refused to provide any additional 
information, as he deemed the information to be "outside the 
scope of the issue before the board. . ."  He did state that 
he was not receiving Workers' Compensation benefits when he 
filed his claim for VA benefits in December 1992.  Although 
the veteran's service representative has encouraged him to 
comply with the RO's request for information, the veteran has 
declined.

The veteran was afforded a VA examination in October 1999.  
The examiner noted the veteran's history of ganglionectomy in 
1971 and laceration to his right wrist in 1972 during 
service, and reported that the neuroma excised in September 
1992 was likely a result of the laceration during service.  

In light of the examiner's report linking the veteran's 
neuroma surgery to his service-connected laceration, the 
Board sought an expert medical opinion from the chief of 
orthopedic surgery at a VA medical center.  The surgeon 
reviewed the veteran's claims file extensively, including 
hearing testimony, and the veteran's history, and offered the 
opinion that removal of the neuroma alone did not require 
either immobilization or a period of one-month convalescence.  
He stated that it was likely that the immobilization was 
entirely due to the carpal fusion, and there was no medical 
evidence to show that removal of the neuroma resulted in any 
postoperative residuals.  His opinion was in keeping with 
that of the October 1999 VA examiner, who found that the 
veteran's fusion surgery was due to degenerative joint 
disease caused by repetitive strain, with no sequelae present 
from the 1971 ganglionectomy.   
Thus, the Board finds that since the medical evidence of 
record shows no nexus between required immobilization or 
extended convalescence as a result of surgery, and the 
veteran's service connected right wrist ganglionectomy and 
laceration, the claim must be denied.  The Board considered 
the veteran's testimony that his ganglionectomy and 
laceration resulted in the subsequent surgery.  However, the 
Board finds that the opinion of two medical professionals 
outweighs the veteran's lay statements in determining the 
etiology of the fusion.  

Accordingly, as the preponderance of the evidence is against 
the veteran's claim, the doctrine of reasonable doubt is not 
for application.  38 U.S.C.A. §§ 1155, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).   

II.  Increased Rating Ganglionectomy

As a preliminary matter, the Board finds that the duty to 
assist the veteran has been met and that the record as it 
stands allows for an equitable determination of the veteran's 
appeal.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified 
at 38 U.S.C. § 5103A). 

In assessing the veteran's disability, the Board reviews the 
evaluations as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. §  4.7 (2000).

The veteran was granted service connection for excision of 
two ganglia during service.  He is currently assigned a 10 
percent disability rating pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7819, which refers to benign skin growths.  
According to this diagnostic code, the growths are evaluated 
under the rating code for scars.  Diagnostic Code 7803 
provides a 10 percent rating for superficial, poorly 
nourished scars with repeated ulceration; Diagnostic Code 
7804 provides a 10 percent rating for superficial scars which 
are tender and painful on objective demonstration; and 
Diagnostic Code 7805 provides for rating scars based upon 
limitation of motion of the part affected.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).

In reviewing the medical evidence of record, the Board finds 
that the preponderance of the evidence is against a rating in 
excess of 10 percent for the veteran's right wrist 
ganglionectomy as the only manifestations are complaints of 
pain, without objective medical evidence of limited motion 
due to the ganglionectomy.

As noted earlier in this decision, the veteran's right wrist 
was surgically fused in September 1992 and a neuroma was 
excised from his right ulnar nerve.  As a result of that 
surgery, the veteran has significant limitation of motion of 
his right wrist.  None of the limitation of motion is 
attributable to the service-connected ganglionectomy or 
laceration, despite the veteran's assertions otherwise.  The 
private medical records associated with the claims file refer 
to evaluation and treatment of the right wrist subsequent to 
a December 1990 injury.  A March 1993 clinical record, the 
most recent private record associated with the file, 
indicated that the veteran was 6 months status post 
intercarpal arthrodesis of the right wrist, and 2 months 
status post pin removal.  The veteran's wrist showed light 
thickening over the surgical site.  The fingers all extended 
fully and flexed completely to the palm.  Range of motion was 
48 degrees dorsiflexion, 11 degrees palmar flexion, and 12 
degrees radial and ulnar deviation.  Grip strength was 48 
pounds in the right hand.  The veteran was referred to 
occupational therapy to begin strengthening exercises.  

The veteran was afforded a VA examination in October 1999.  
The examiner noted the veteran's history of ganglionectomy in 
1971 and laceration to his right wrist in 1972 during 
service.  He also referenced the veteran's 3-month employment 
with the USPS in 1990 where his assignment was to unclog the 
mail sorter which caused him a great deal of pain in his 
right wrist.  The examiner reported the veteran's 1991 right 
wrist fusion and noted that a neuroma was excised also from 
underneath the laceration site.  The veteran reported 
continued chronic pain in his right wrist which was not 
alleviated by the surgery.  The examiner noted that the 
veteran "delineates between disability, which he feels is 
related to his Postal Service employment and subsequent 
surgery, and pain which he feels is related either to the 
ganglion surgery, or to the laceration and subsequent 
repair."  The veteran reported that his pain was not 
affected by season or temperature, but increased with overuse 
of his hand and wrist.  He also complained of an "electric 
shock-like" sensation originating in the dorsolateral right 
wrist area, traveling up his arm.  

The physical examination revealed obvious gross scarring 
around the dorsum of the right wrist, with two small flat 
cicatrices, representing the original ganglion cyst 
surgeries.  They measured 1 and 2 centimeters (cm) and were 
noted at the base of the thumb on the dorsolateral radial 
aspect of the wrist.  There were also two cicatrices 
representing the laceration to the ulnar aspect of the wrist.  
One measured 9 cm and was up to 2 cm in width, the other 
measured about 31/2 cm in length.  Both were curvilinear and on 
the dorsolateral ulnar aspect of the right wrist.  Palpation 
of the scar areas was without pain complaint.  The right 
wrist was visibly greater in diameter than the left wrist.  
Range of motion showed radial deviation to 12 degrees with 
absolute no ulnar deviation at all due to the fusion surgery.  
Ulnar deviation was to less than 2 degrees, and palmar 
flexion was nonexistent, again due to the surgery.  
Dorsiflexion was to 20 degrees.  The veteran was able to 
touch the tips of all fingers on both hands to the medial 
palmar crease and was able to oppose the tips of the thumbs 
to the respective bases of the ipsilateral 5th metacarpal 
joint.  Grip strength in the right hand was 4/5.  There were 
diffuse pain complaints with palpation of the dorsum of the 
right wrist, most notably along the dorsolateral aspects of 
the right wrist.  No keloid scars were noted and no gross 
bony abnormality was clinically appreciated.  Neurovascular 
apparatus was intact.  The diagnosis was reported as: Status 
postop ganglion cyst removal times 2 on dorsolateral right 
wrist with no apparent sequelae; status post laceration of 
dorsolateral right wrist with residual neuroma formation and 
subsequent chronic pain; status post cumulative trauma 
disorder (repetitive strain) to right wrist, resulting in 
accelerated degenerative joint disease of the carpal bones, 
necessitating fusion; status postop right wrist fusion and 
neuroma removal; chronic right wrist arthralgia of 
inexplicable origin.  

The examiner further stated that neither the ganglion surgery 
along the radial aspect of the veteran's right dorsum, nor 
the cysts themselves caused the condition requiring the 
carpal joint fusion.  The right wrist range of motion 
deficits noted were attributable entirely to the carpal 
fusion.  The chronic pain, which the veteran described along 
the ulnar aspect of his right wrist was likely due to a 
neuroma, like as a residual of the laceration injury during 
service.  The examiner further noted that the etiology of the 
veteran's continued right wrist pain was inexplicable as the 
neuroma which presumably caused the pain had been removed in 
1992.  He stated that it was possible that a small residual 
neuroma still existed and accounted for the persistent pain 
complaints.  

In conjunction with this claim, the Board obtained the 
medical opinion of an orthopedic expert, referred to earlier 
in this decision.  He stated that there was no medical 
evidence to show that removal of the neuroma resulted in any 
postoperative residuals, and he found no evidence of residual 
disability from the ganglionectomy.  

As the medical evidence of record shows, the veteran's 
service-connected disability of laceration and ganglionectomy 
involved the radial aspect of his right wrist.  Upon VA 
examination of October 1999, there was no pain to palpation 
of the scar area, and no limitation of motion attributable to 
either service-connected condition, particularly the 
ganglionectomy.  Moreover, despite the veteran's reports of 
chronic pain in his right wrist, the VA examiner found no 
etiological basis for the veteran's complaints, with the 
exception of a possible small neuroma.  While the veteran 
complained of pain associated with the disability at issue, 
"a finding of functional loss due to pain must be 'supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 
Vet.App. 80, 85 (1997).  Thus, as the medical evidence of 
record fails to show that the veteran's service-connected 
ganglionectomy resulted in poorly nourished scars with 
repeated ulceration, limitation of motion of the part 
affected, or chronic pain beyond that already contemplated in 
the current rating, an increased rating is not warranted.

As the preponderance of the evidence is against the veteran's 
claim, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. §§ 1155, Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).   


ORDER

Entitlement to a temporary total rating pursuant to 38 C.F.R. 
§ 4.30 based on a period of convalescence following surgery 
in September 1992 is denied. 

A rating in excess of 10 percent for ganglionectomy, right 
wrist, is denied. 



		
	RENÉE M. PELLETIER 
	Veterans Law Judge
	Board of Veterans' Appeals



 

